FILED
                            NOT FOR PUBLICATION                             OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10284

               Plaintiff - Appellee,             D.C. No. 1:08-CR-00020-FMTG

  v.
                                                 MEMORANDUM *
KUM SOON YOO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Guam
                 Frances Tydingco-Gatewood, Chief Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Kum Soon Yoo appeals from the 97-month sentence imposed following her

guilty-plea conviction for conspiracy to distribute more than 50 grams net weight

of methamphetamine hydrochloride (“ice”), in violation of 21 U.S.C. §§ 841(a)(1)

and 846. We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Yoo contends that the district court erred when determining her base offense

level because it improperly attributed at least 1.5 kilograms of “ice” to her and

failed to require the government to prove the quantity and purity of the drugs

beyond a reasonable doubt. However, her intentional withdrawal of her objection

regarding this issue constitutes a waiver for purposes of appeal. See United States

v. Streich, 560 F.3d 926, 930 n.1 (9th Cir. 2009); see also United States v. Olano,

507 U.S. 725, 733 (1993) (“Whereas forfeiture is the failure to make the timely

assertion of a right, waiver is the intentional relinquishment or abandonment of a

known right.”) (internal quotation marks and citation omitted).

      DISMISSED.




                                           2                                     09-10284